991 F.2d 803
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George HARVEY;  Virginia Harvey, Plaintiffs-Appellants,v.RELIABLE MORTGAGE CORP.;  Edward Siegel;  Gerald J.Dominiquez;  Elaine Fondler;  Mary L. Maas,Defendants-Appellees.
No. 91-56150.
United States Court of Appeals, Ninth Circuit.
April 15, 1993.

Before D.W. NELSON, WIGGINS and LEAVY, Circuit Judges.

ORDER

1
Pursuant to the terms of the Stipulation of Dismissal filed March 29, 1993, this action and appeal are hereby DISMISSED with prejudice, each party to bear its own costs and attorney's fees.   See Fed.R.App.P. 42(b).